Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-16 are currently under examination, wherein claims 3, 4, 6-10 and 12-16 have been amended in applicant’s reply filed on January 12, 2022. Applicant’s election of Invention I, Claims 1-16, without traverse in the reply filed is acknowledged.  The non-elected Invention II, Claims 17-20 and 22, and Invention III, Claim 21, have been withdrawn from consideration by the examiner wherein claims 17 and 21 have also been amended by the applicant in the same reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 2 and 3 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claims (e.g. amending the phrase of “the alloy composition" in claims 2 and 3 to “the soldering alloy" respectively) to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2007-105750 A).
With respect to claims 1-11, JP (‘750 A) discloses a solder alloy comprising an alloy composition consisting of by mass 12-18% In, 2.0-2.8% Ag, 0.5-3.0% Bi, up to 2% Ni (e.g. 0.02%) and a balance of Sn wherein the solder alloy further contains at least one of La, P, and Ge in a total amount of 0.5% and up to 2% Sb (e.g. 1%); and a solidus temperature is 150oC or higher and a liquidus temperature is 205oC or lower (abstract, claims 1-6 and Table 3). The elemental content ranges, the solidus and liquidus temperature ranges disclosed by JP (‘750 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would 
	With respect to claims 12-16, JP (‘750 A) further discloses that the disclosed solder alloy can be used in the form of a solder paste and preform (paragraph [0042]) as claimed in claims 12 and 13 without specifying the solder applications as claimed in claims 14-16. However, one of ordinary skill in the art would use the solder alloy of JP (‘750 A) in the claimed applications with an expectation of success because these applications are just some other well-known applications in the art of solder alloys.




Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

1/21/2022